—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered March 19, 1998, convicting him of criminal possession of a weapon in the third degree (two counts) and criminal sale of a firearm in the third degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his speedy trial motion pursuant to CPL 30.30 (1) (a) (see People v Caraballo, 285 AD2d 610, lv denied 97 NY2d 680; People v Pittman, 282 AD2d 693). Santucci, J.P., Altman, McGinity and Adams, JJ., concur.